ALTHEA WIMES and JOE WIMES, her husband, Appellants,
v.
TIMOTHY ROSE CONTRACTING, INC., RONALD JOSEPH ROSE, PAMELA S. ROSE, DANTE RACANIELLO, and TIMOTHY ROSE, Individually, Appellees.
No. 4D07-877.
District Court of Appeal of Florida, Fourth District.
April 16, 2008.
Marjorie Gadarian Graham of Marjorie Gadarian Graham, P.A., Palm Beach Gardens, and Paul P. McMahon of Gary Williams Finney Lewis Watson & Sperando, P.L., Stuart, for appellants.
Wayne Tosko of Vasquez & Tosko, LLP, Orlando, for appellees Timothy Rose Contracting, Inc., and Timothy Rose, individually.
PER CURIAM.
Affirmed.
SHAHOOD, C.J., HAZOURI and DAMOORGIAN, JJ., concur.
Not final until disposition of timely filed motion for rehearing.